Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over USPN 9221184, Wada et al., hereafter Wada, in view of USPN 2650845, Dalley.
Regarding Claim 1, Wada discloses a shears comprising: two blade pieces (fig 1, 1A, 1B), each having a cutting portion (cutting edges) and a pin hole (2) along a basal end of the cutting portion, in at least one of the two blade pieces (fig 5); and a pin (combination of parts 3, 4 and 7) passing through the pin hole in each of the two blade pieces (Fig 5), the two blade pieces therein swiveling on the pin (col. 7, lines 15-20), the pin constituted by a pin shank (3) having a columnar form (fig 5) with a diameter (fig 3) whereby in a rotatable state the shank interiorly contacts the sides of the polygonal bore pin holes (fig 5), and having on one of opposing ends of the pin shank an opening-constituting cap portion (fig 3. Cap 7, having opening 9) along the at least one blade piece with the bored pin hole (in fig 5 the part 7 is shown to extend along the being configured to lead from the pin hole in the least one blade piece exteriorly relative to  where the at least one blade piece has the pin hole in either a blade-closed state in which the cutting portions are closed or a blade partially open state in which the cutting portions are open a predetermined amount, or in both the blade closed and blade partially open states (since the grooves lead from the pin hole exteriorly relative to the pin hole on the blade piece, at all times, including when the blades are in the open or the closed state).
Wada lacks the pin hole having a polygonal bore, and the opening-constituting cap portion extending along the at least one blade piece with the polygonal bore pin hole.
Rather, Wada discloses the pin being polygonal in shape and the bored hole being round, in order to have a gap therebetween.
Dalley discloses a fastening device for shears and discloses that it is known in such a fastening device to have a polygonal bore (fig 1, 18), interact with a round pin (combination of parts 22 and 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by reversing the parts to have the pin be a .

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Dalley and further in view of USPGPUB 20060067787, Nelson, and USPN 3434763, Gerner.
Regarding Claim 2, the Wada device modified by Dalley discloses all the limitations which are the same as in Claim 1 as set forth in the above rejection.
Modified Wada also includes a rivet (3) passing through the pin hole in each of the two blade pieces since the pin of Wada may be considered a rivet, and includes the other blade piece (10) having a circular bore (16), and the rivet having on the other of the opposing ends of the pin shank an opposing-end cap portion (4) along the blade piece with the circular-bore pin hole, the opposing-end cap portion formed by the rivet's pin shank being crimped (since it is beveled/bent to form an orthogonal angle) so that the two blade pieces are held pivotably in the pin hole (fig. 4).
Modified Wada lacks the said opening-constituting cap portion being a rivet head and a C-shaped washer section of whose arc is cut out.
Nelson discloses a pivot lubricating bolt, for a lubricating shear assembly, like the lubricating shear of Wada, and of the present invention, in which a bolt/nut assembly (fig. 2, 30) combines with holes (34 and 36) of the cutting parts of the shear assembly to allow for lubricant fluid to pass through channels in the bolt and onto the shearing parts (par 0020), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by including a washer between the bolt thereof and the blades thereof in order to reduce friction between the blades thereof and the nut/bolt thereof.
Also, Gerner discloses a pivotal connection for idler arms which, like modified Wada, and like the present invention, incorporates the use of washers (fig. 9, 256 and 280) in a pivoted (abstract) and lubricated (col. 9, lines 30-39) assembly and discloses that in such an assembly it is known to have a c-shaped washer (280) within said pivotal connection in order to compensate for and reduce wear within parts of said pivotal connection (col. 1 lines 70-74).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by having the washer of modified Wada be a c-shaped washer in order to compensate for and reduce wear within parts of said pivotal connection as taught by Wada.
Regarding Claim 10, the Wada grooves extend radially from the pin hole (See Wada fig 2).
Regarding Claim 6, the Wada device modified by Dalley, Nelson, and Gerner, discloses all the limitations of Claim 2 as discussed above.
Modified Wada lacks the polygonal hole thereof being squarely bored, since, while the hole of Dalley is disclosed as being polygonal in shape, it is silent as to whether the hole thereof is square shaped.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by including the polygonal hole thereof to be squarely shaped in order to assist with the lubricating functionality thereof in a known manner as taught by Nelson.
Regarding Claim 14, the Wada grooves extend radially from the pin hole (See Wada fig 2).


Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Dalley, and further in view of USPGPUB 20070068006, Schlichting.
Regarding Claim 3, the Wada device modified by Dalley discloses all the limitations of Claim 1 as discussed above.
Modified Wada lacks at least one of the two blade pieces is provided with a furrow configured to pass, in a state in which the two blade pieces are at least partially open so as to make an area where a part or the entirety of the at least one blade piece's cutting portion does the other blade piece’s cutting portion, from the pin hole to the area where the at least one blade piece's cutting portion does not overlap the other blade piece’s cutting portion.
Schlichting discloses scissors having a depression to flush out the joint area thereof, like the lubricating shear of Wada, and of the present invention, and discloses that in such an assembly it is known to include a depression (11) within a blade piece (6) which cutout is adjacent to the pivot hole of the scissor and which cutout interacts with an outlet groove (14) in the assembly (said groove being analogous to the grooves of the Wada assembly) and discloses that it is beneficial to include such a depression in order to help with the flushing out of the scissors in conjunction with the groove of Schlichting (par 0012).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by including a cutout/depression adjacent to the pivot hole of Wada, to work in conjunction with the grooves of Wada in order to help with the flushing out of the scissors in conjunction with the groove as taught by Schlichting.
Regarding Claim 11, the Wada grooves extend radially from the pin hole (See Wada fig 2).
Regarding Claim 17, the Wada device modified by Dalley discloses all the limitations which are the same as in Claim 1 as set forth in the above rejection.
Modified Wada lacks at least one of the two blade pieces is provided with a furrow provided passing, in a situation where the open/close state is set so as to make an area where a part or the entirety of the blade piece's cutting portion does not overlap, from the pin hole to the area where the blade piece's cutting portion does not overlap (as in Modified Wada lacks at 
Schlichting discloses a scissors having a depression to flush out the joint area thereof, like the lubricating shear of Wada, and of the present invention, and discloses that in such an assembly it is known to include a depression (11) within a blade piece (6) which cutout is adjacent to the pivot hole of the scissor and which cutout interacts with an outlet groove (14) in the assembly (said groove being analogous to the grooves of the Wada assembly) and discloses that it is beneficial to include such a depression in order to help with the flushing out of the scissors in conjunction with the groove of Schlichting (par 0012).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by including a cutout/depression adjacent to the pivot hole of Wada, to work in conjunction with the grooves of Wada in order to help with the flushing out of the scissors in conjunction with the groove as taught by Schlichting.

Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Dalley, Nelson, and Gerner, and further in view of Schlichting.
Regarding Claim 4, the Wada device modified by Dalley, Nelson, and Gerner, discloses all the limitations of Claim 2 as discussed above.
Modified Wada lacks at least one of the two blade pieces is provided with a furrow configured to pass, in a state in which the two blade pieces are at least partially open so as to make an area where a part or the entirety of the at least one blade piece's cutting portion does the other blade pieces cutting portion, from the pin hole to the area where the at least one blade piece's cutting portion does not overlap the other blade piece’s cutting portion (as in Modified Wada lacks at least one blade piece has a cut out within the blade piece adjacent to the pin hole portion, per the 112(b) interpretation above).
Schlichting discloses a scissors having a depression to flush out the joint area thereof, like the lubricating shear of Wada, and of the present invention, and discloses that in such an assembly it is known to include a depression (11) within a blade piece (6) which cutout is adjacent to the pivot hole of the scissor and which cutout interacts with an outlet groove (14) in the assembly (said groove being analogous to the grooves of the Wada assembly) and discloses that it is beneficial to include such a depression in order to help with the flushing out of the scissors in conjunction with the groove of Schlichting (par 0012).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by including a cutout/depression adjacent to the pivot hole of Wada, to work in conjunction with the grooves of Wada in order to help with the flushing out of the scissors in conjunction with the groove as taught by Schlichting.
Regarding Claim 8, the Wada device modified by Dalley, Nelson, Gerner, and Schlichting, discloses all the limitations of Claim 4 as discussed above.
Modified Wada lacks the polygonal hole thereof being square bore, since, while the hole of Dalley is disclosed as being polygonal in shape, it is silent as to whether the hole thereof is square shaped.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by including the polygonal hole thereof to be squarely shaped in order to assist with the lubricating functionality thereof in a known manner as taught by Nelson. 
Regarding Claims 12 and 16, the Wada grooves extend radially from the pin hole (See Wada fig 2).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Dalley, and further in view of Nelson.
Regarding Claim 5, the Wada device modified by Dalley discloses all the limitations of Claim 1 as discussed above.
Modified Wada lacks the polygonal hole thereof being square bore, since, while the hole of Dalley is disclosed as being polygonal in shape, it is silent as to whether the hole thereof is square shaped.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by including the polygonal hole thereof to be squarely shaped in order to assist with the lubricating functionality thereof in a known manner as taught by Nelson.
Regarding Claim 13, the Wada grooves extend radially from the pin hole (See Wada fig 2).

Claims 7 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Dalley, Schlichting and further in view of Nelson.
Regarding Claim 7, the Wada device modified by Dalley and Schlichting, discloses all the limitations of Claim 3 as discussed above.
Modified Wada lacks the polygonal hole thereof being square bore, since, while the hole of Dalley is disclosed as being polygonal in shape, it is silent as to whether the hole thereof is square shaped.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by including the polygonal hole thereof to be squarely shaped in order to assist with the lubricating functionality thereof in a known manner as taught by Nelson.
Regarding Claim 15, the Wada grooves extend radially from the pin hole (See Wada fig 2).
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/20, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive. Applicant first argues that the modification of Wada in view of Dalley to make the pin of Wada be a round pin and the bore be polygonal would be impermissible hindsight.  Applicant supports this by noting that Dalley discloses a rectangular pin into a rectangular socket.  Examiner disagrees. Looking at fig 2 of Dalley, the pin parts thereof are substantially round/circular in cross section with a diameter about at least a part of its’s cross section. Thus, .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/13/2021